Citation Nr: 1243172	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

This case was initially before the Board in November 2011, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the November 2011 remand, the Board instructed that the RO contact the National Personnel Records Service (NPRC) in order to attempt to obtain any service treatment records that have not already been associated with the claims file, as the NPRC's response to the previous inquiry for records appeared to be in conflict with information from their website.  In that remand, the Board specifically noted that the Veteran's entrance and separation examinations were associated with the claims file, but no service treatment records were of record.  Following the remand, the AMC put a November 2011 document in the claims file documenting that all of the evidence was already in the claims file and that the Board had improperly directed development.  No further action was taken by the AMC to obtain any outstanding service treatment records, nor does it appear that any formal memorandum of unavailability been associated with the claims file.  

Accordingly, the Board finds that a remand is necessary in this case in order for the AMC to attempt to do the development regarding the service treatment records that the Board previously ordered in the November 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board additionally notes that the Veteran was afforded VA examinations since the November 2011 remand.  The Board observes that the Veteran underwent a VA examination for diabetes mellitus, hypertension and a respiratory condition.  In the VA examination for the respiratory condition, it does not appear that the examiner examined the Veteran for his claimed sinusitis.  The examiner noted that the Veteran does not claim a respiratory condition, though he had COPD most likely due to his tobacco use and not related to service.  The examiner also noted that the Veteran had seasonal rhinitis in his post-service treatment records, but did not offer any opinion regarding that disorder and its relationship to service.  The Board therefore finds that VA examination inadequate in this case and a remand is necessary in order to afford him another VA examination that appropriately addresses his sinusitis/rhinitis condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Jackson VA Medical Center, the Hattiesburg CBOC, or any other VA medical facility that may have treated the Veteran, since September 2012 and associate those documents with the claims file.

2.  Attempt to obtain through official sources any of the Veteran's service treatment records that are not currently associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile; the RO/AMC should document their efforts in the claims file.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such and informed that he can provide alternative forms of evidence.

3.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any sinusitis/rhinitis disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any sinusitis/rhinitis disorders found.  The examiner should then opine whether any disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are due to the Veteran's active service.  The examiner should specifically discuss any lay evidence provided by the Veteran in the claims file or during the examination.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, hypertension and sinusitis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

